                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


ALEX WRIGHT,
                                                                            No. 3:17-cv-01990-AC
               Plaintiff,
                                                                          OPINION AND ORDER
       v.


SONIQ SERVICES, INC.,

               Defendant.



MOSMAN, J.,

       On August 16, 2018, Magistrate Judge John Acosta issued his Findings and

Recommendation (F&R) [15], recommending that Plaintiff be awarded $6,330 in attorney fees

and $428.01 in costs. No objections were filed.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

1 – OPINION AND ORDER
(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta’s recommendation and I ADOPT the F&R [15]

in full. Plaintiff is awarded $6,330 in attorney fees and $428.01 in costs.

       IT IS SO ORDERED.

                   15 day of October, 2018.
       DATED this ____




                                                               /s/ Michael W. Mosman
                                                              _______________________
                                                              MICHAEL W. MOSMAN
                                                              Chief United States District Judge




2 – OPINION AND ORDER
